DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 20 in the reply filed on February 2, 2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4 and 20, the limitations reciting “a label material…constructed of a material having a breaking load of less than 150 N” of claim 1, “the label has a breaking load of 90 N to 150 N” of claim 4, and “a coated non-woven base material…having a tensile strength of between 90 N and 150 N” of claim 20 are indefinite. It is not clear whether the limitation of claim 4 recited above is meant to further limit the range of breaking load values recited by claim 1 because claim 4 refers to a breaking load of the label whereas claim 1 refers to a breaking load of the material. Moreover, when referring to the breaking load or tensile strength in each of claims 1, 4, and 20, the units should be in force per length because the property depends on the dimensions of the test specimen.
Based on the testing procedure detailed in paragraph [0030] of the instant specification which defines the width of the test specimens to be 40 mm, the aforementioned limitation of claim 1 will be interpreted to mean that the material has a tensile strength of less than 150 N/40 mm, or 3.75 N/mm. Accordingly, the limitation of claims 4 and 20 recited above will be interpreted to mean that the respective materials each have a tensile strength between 90 N/40 mm and 150 N/40 mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5, 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2010/0035027) in view of Costin et al. (US 2011/0070390).
Regarding claims 1 and 4, Hill teaches a composite tag (100; low tensile strength label) comprising a fabric substrate (110) made of any woven or non-woven material suitable for attachment to an article by sewing, and having a first surface and an end edge, wherein the first surface is printed with indicia (200) (Abstract, Figs. 1-2, [0005], [0017], [0028]-[0030]).

    PNG
    media_image1.png
    610
    802
    media_image1.png
    Greyscale

Fig. 2 from Hill (US 2010/0035027) annotated to show an end edge and a first surface printed with indicia (210).

Hill does not expressly teach a value for the breaking load of the tag material. However, in the analogous art of tearable materials, Costin et al. teaches a material capable of being easily torn without the user over-exerting themselves, while exhibiting sufficient enough tensile strength to prevent accidental tearing during use (Abstract, [0052]). Costin et al. teaches varying the tensile strength of the material web in order to attain the desired tearability for the intended application, wherein the tensile strength is preferably between 2.25 lb/in and 67 lb/in (breaking load; [0052], [0066]).
It is noted that after conversion of units, the claimed range of 90 N/40 mm to 150 N/40 mm is equivalent to 12.8 lb/in to 21.4 lb/in; thus, the range taught by Costin et al. overlaps with the claimed range. It is understood that even though the reference does not disclose a value for the pretension applied in the tensile test method, the resulting tensile strength value would be approximately the same regardless of the applied pretension. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite tag of Hill by specifying and adjusting a tensile strength according to the ease of tearing desired by the application as taught by Costin et al. in order to enable a user to easily remove the tag while preventing accidental detachment of the tag from a coupled item.
Regarding claim 2,
Regarding claims 3, 5, and 7, Hill in view of Costin et al. teaches all of the limitations of claims 1 and 2 above. It is noted that the limitations of claims 3, 5, and 7 are directed to information contained on the label, which constitutes nonfunctional printed matter and does not distinguish the claimed invention from the prior art (see MPEP 2111.05). Nevertheless, Hill teaches the label comprising a care label, wherein the indicia printed on the first surface of the label can include garment care instructions [0030]. Hill also teaches the label being a ticket [0003].
Regarding claim 8, Hill in view of Costin et al. teaches all of the limitations of claim 3 above, and Hill also teaches the label further comprising a stack of several labels ([0007], Fig. 3).
Regarding claim 20, Hill teaches a coated non-woven base material (100; composite tag) configured to be coupled to an article (400) by sewing (Abstract, Fig. 4, [0014], [0017], [0028], [0037]). It is noted that the limitation “configured to be coupled to at least one item” is considered functional language related to the intended use of the product and is accorded limited weight, as the language does not further limit the structure of the non-woven base material.
Hill does not expressly teach a value for the breaking load of the tag material. However, in the analogous art of tearable materials, Costin et al. teaches a material capable of being easily torn without the user over-exerting themselves, while exhibiting sufficient enough tensile strength to prevent accidental tearing during use (Abstract, [0052]). Costin et al. teaches varying the tensile strength of the material web in order to attain the desired tearability for the intended application, wherein the tensile strength is preferably between 2.25 lb/in and 67 lb/in ([0052], [0066]).
It is noted that after conversion of units, the claimed range of 90 N/40 mm to 150 N/40 mm is equivalent to 12.8 lb/in to 21.4 lb/in; thus, the range taught by Costin et al. overlaps with the claimed range. It is understood that even though the reference does not disclose a value for the pretension applied in the tensile test method, the resulting tensile strength value would be approximately the same regardless of the applied pretension. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite tag of Hill by specifying and adjusting a tensile strength according to the ease of tearing desired by the application, as taught by Costin et al., in order to enable a user to easily remove the tag while preventing accidental detachment of the tag from a coupled item.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2010/0035027) in view of Costin et al. (US 2011/0070390) as applied to claim 1 above, and further in view of Anderle et al. (US 2008/0081160).
Regarding claims 6 and 9, 
However, in the analogous art of printable coated non-woven substrates, Anderle et al. teaches teaches an ink-receptive coating applied to textile substrates, which may be non-woven and may be regenerated cellulose (rayon; i.e., viscose) (Abstract, [0073]-[0074]). Anderle et al. further teaches the ink-receptive coating being a waterborne polyurethane dispersion, wherein the solvent included in the coating is water ([0008], [0012], [0016]). Anderle et al. teaches using polyurethane because it imparts excellent printability, durability, and scratch resistance ([0002], [0017]).
It is noted that the limitation “dip coagulation coated” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product (see MPEP 2113). Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Hill in view of Costin et al. and Anderle et al. discloses the non-woven substrate coated with one or more polyurethane and one or more solvent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite tag of Hill in view of Costin et al. by using the polyurethane-coated non-woven viscose substrate of Anderle et al. in order to impart good printability, durability, and scratch resistance to the composite tag.
Regarding claim 12, Hill in view of Costin et al. and Anderle et al. teaches all of the limitations of claim 6 above, and Hill further teaches applying the coating to the fabric substrate web ([0038]-[0039]). However, the limitation “coated on a wide web” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product (see MPEP 2113). Furthermore, .
 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2010/0035027) in view of Costin et al. (US 2011/0070390) and Anderle et al. (US 2008/0081160) as applied to claim 6 above, and further in view of Kurth et al. (US 2002/0090488).
Regarding claims 10 and 11, Hill in view of Costin et al. and Anderle et al. teaches all of the limitations of claim 6 above, and although Anderle et al. also teaches the fabric substrate having a waterborne polyurethane dispersion as an ink-receptive coating to impart excellent printability, durability, and scratch resistance ([0002], [0008], [0012], [0016]-[0017]), the combination of Hill in view of Costin et al. and Anderle et al. does not expressly teach the non-woven substrate being coated with bio-polyurethane.
However, in the analogous art of polyurethane-coated fabrics, Kurth et al. teaches polyurethane compositions wherein the polyol component is made from bio-based materials such as vegetable oil or soy oil, in order to replace petroleum-based polyols that are commonly used in the fabric industry ([0008]-[0012]). Kurth et al. teaches several advantages for replacing petrochemical-based components with bio-based materials, either in part or in full, such as decreasing consumption of non-renewable resources, decreasing consumption of energy during production, and feeding consumer demand for ‘greener’ products ([0009]-[0010], [0055]).
It is noted that the limitation “dip coagulation coated” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product (see MPEP 2113). Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Hill in view of Costin et al., Anderle et al., and Kurth et al. discloses the non-woven substrate coated with one or more bio-polyurethane and coated with a mix of one or more polyurethane, one or more solvent, and one or more bio-polyurethane.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite tag of Hill in view of Costin et al. and Anderle et al. by applying a polyurethane coating to the fabric substrate, wherein the coating is made either completely or partially of bio-based polyurethanes, as taught by Kurth et al. in order to impart good printability, durability, and scratch resistance to the composite tag while minimizing the negative environmental effects associated with the product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Irnich et al. (US 2014/0370770) teaches a dip coagulation process wherein a textile substrate is coated with a solution comprising polyurethane in DMF [0004]. Irnich et al. further teaches a process of coating textiles which eliminates the need to use DMF and thus is more environmentally friendly [0005].
Poirier et al. (US 5,885,398) teaches a garment care label made of non-woven rayon coated with a water-based polyurethane coating (Abstract; claim 13; col 2, Ln 38-65), wherein permanent care information is printed on the labels (Fig. 2; col 1, Ln 60-67).
Meyer (GB 735,236) teaches a care label for textile materials, wherein the label is designed to be easily removable without affecting the article to which it is attached and can be made of viscose fibers (p. 1, Ln 19-41; p. 2, Ln 85-93).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785